Citation Nr: 1700090	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  04-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


 THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent prior to June 10, 2011, and to a rating in excess of  20 percent thereafter for a right ankle disability.

3.  Entitlement to a rating in excess of 10 percent prior to June 10, 2011, and to a rating in excess of 20 percent thereafter for a left ankle disability.

4.  Entitlement to a disability rating in excess of 10 percent for a right hip disability.

5.  Entitlement to a disability rating in excess of 10 percent for a right knee strain.

6.  Entitlement to a compensable disability rating prior to April 3, 2009, and to a rating in excess of 10 percent thereafter for a lumbosacral spine disability.

7.  Entitlement to a compensable rating for hypertension 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


 ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel


 INTRODUCTION

 The Veteran served on active duty from July 1981 to February 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in May 2001, November 2009, February 2012, September 2013, and September 2015 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona and St. Petersburg, Florida.

These claims have been before the Board on multiple occasions in the past, most recently in March and July 2016.  They have been remitted to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2016 remand, the Board directed the AOJ to issue a statement of the case to the Veteran with respect to the claims of entitlement to service connection for a left knee disability, to a rating in excess of 10 percent for a right hip disability, and to a rating in excess of 10 percent for a right knee strain.  Further, the Board directed the AOJ to provide the Veteran notice of his appellate rights and notice that, to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed thereafter.  If the Veteran perfected an appeal, the Board directed the AOJ to certify it to the Board for appellate review.

In the July 2016 remand, the Board found no indication that the AOJ re-adjudicated any of the Veteran's claims or that the AOJ issued a statement of the case or supplemental statement of the case.  Consequently, the Board remanded all of the above-captioned claims for re-adjudication, to include consideration of the evidence associated with the claims file since the September 2015 supplemental statement of the case.

To date, the AOJ has not issued the requested statement of the case (as directed to in the March 2016 remand) or the requested supplemental statement of the case (as directed in the July 2016 remand).  Consequently, the Board finds that another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ MUST issue the Veteran a statement of the case pertaining to the following claims:  entitlement to service connection for a left knee disorder; entitlement to a disability rating in excess of 10 percent for a right hip disability; and entitlement to a disability rating in excess of 10 percent for a right knee strain.  The AOJ MUST provide the Veteran notice of his appellate rights.  The AOJ MUST inform the Veteran that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.

2.  Once the above actions have been completed, the AOJ MUST re-adjudicate the remaining claims captioned above, to include consideration of all of the evidence associated with record since the September 2015 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



 _________________________________________________
 T. REYNOLDS 
 Veterans Law Judge, Board of Veterans' Appeals

 Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

